PER CURIAM.
Upon consent of parties, this action was tried by the court without a jury, and resulted in judgment for defendant in error for $8,462.32 and cosls. This aggregate represented the sum total of several items, all but one of which are now conceded to be established by the evidence. The complaint of plaintiffs in error in respect *58to this one item, seems well taken. But it affirmatively appears that the court wrongfully withheld interest on the amount clearly due defendant in error, and this interest exceeds the alleged error in the item to which reference has been made.
Upon this state of the record, counsel for plaintiffs in error challenge our right to affirm the judgment, insisting that we are required to reverse and direct the granting of a new trial. This contention we must reject. Where the trial court in an action at law, where the jury has been waived, commits error in his conclusions of law, but renders such judgment as is clearly right, this court is amply justified in ordering an affirmance. Anglo-American Land M. & A. Co. v. Lombard, 132 Fed. 735, 68 C. C. A. 89; Fort Scott v. Hickman, 112 U. S. 150, 165, 5 Sup. Ct. 56, 28 L. Ed. 636.
The judgment is affirmed.